Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 05/12/2021.  Claims 1-7 and 9-16 are currently pending.
Status of Prosecution
The rejection of claims 1-7, 9, and 10 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/825,851 as previously set forth in the Office action mailed 02/12/2021 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.
The rejection of claims 1-7, 9, and 10 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 12-16 of copending Application No. 16/825,880 as previously set forth in the Office action mailed 02/12/2021 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.
The rejection of claims 3, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 1-7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0125800) as previously set forth in the Office action mailed 02/12/2021 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claims 1-7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2017/0288225) is withdrawn in view of the above amendment.  However, the current rejection utilizes a new reference, Kubo et al. (US 2017/0062809, under a new ground(s) of rejection, which anticipates instant claims 1-7, 9, and 10 as amended.  Kubo et al. was cited on the Form 892 mailed 02/12/2021.  See the new 102 rejection over Kubo et al., below.
The rejection of claims 11-15 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2017/0288225) is withdrawn in view of the above amendment.  However, the current rejection also utilizes a new reference, Thompkins et al. (US 2014/0272592), in addition to the Kubo et al. reference under a new ground(s) of rejection, which renders obvious instant claims 11-16. See the new 103 rejection over Kubo et al. in view of Thompkins et al., below.
Claim Objections
Claim 16 is objected to because of the following informalities:  Applicant is suggested to amend “the ammonia gas” to read as merely “ammonia gas” in order to improve grammar/clarity of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/825,851 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to sulfur-based positive-electrode active material comprising nitrogen atoms therein, and electrodes and secondary batteries comprising said sulfur-based material.  Both sets of claims recite similar product-by-process limitations such that the product made by the process of the copending claims appears to have the same structure as that made by the product-by-process limitations of the instant claims (the sulfur-based active material of the copending claims are prepared by baking a starting material comprising sulfur, a nitrile-containing, i.e., nitrogen-containing, polymer, chain organic compound(s), e.g., isobutane, isopentane and/or isooctane, and electrically conductive carbon material at 250-550°C, see copending claims 1-5; a person of ordinary skill in the art would reasonably expect the obtained product to contain N atoms since the starting material includes an N-containing material, which reads on the claimed doped nitrogen atoms).  These described recitations of copending claims 1-5 read on the product implied by the product-by-process limitations of instant claims 1-7.  The copending claims generally recite the material as “sulfur-based” which indicates sulfur is present in at least a substantial minority, or even a majority, amount, which reads on and encompasses the claimed sulfur content range of instant claim 1, and a person of ordinary skill in the art would reasonably expect the obtained product to contain a nitrogen content within, overlapping, or encompassing the claimed 1.0-15% by mass range since the final compounds in the reference disclosure fall within the claimed range (Table 1).  Note the sulfur contents of the final compounds in the reference disclosure (Table 1) fall within the claimed sulfur content, too.  The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.  When ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed.  Copending claims 7 and 8 recite an electrode and secondary battery comprising the sulfur-based active material, which read on instant claims 9 and 10.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 12-16 of copending Application No. 16/825,880 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to sulfur-based positive-electrode active material comprising nitrogen atoms therein, and electrodes and secondary batteries comprising said sulfur-based material.  Both sets of claims recite similar product-by-process limitations such that the product made by the process of the copending claims appears to have the same structure as that made by the product-by-process limitations of the instant claims (the sulfur-based active material of the copending claims are prepared by baking a starting material comprising elemental sulfur and a nitrile-containing, i.e., nitrogen-containing, copolymer, and electrically conductive carbon material at 250-550°C, see copending claims 1, 6-8, and 14; claim 13 of the copending claims recites the sulfur-based active material contains N, which reads on the claimed doped nitrogen atoms).  These described recitations of copending claims 1, 6-8, 13, and 14 read on the product implied by the product-by-process limitations of instant claims 1-7.  Copending claims 12, 15 and 16 recite the sulfur is at least 35% by mass or more and/or relative amounts of copolymer to elemental sulfur, which read on, encompass and overlap the claimed sulfur content range of instant claim 1, and a person of ordinary skill in the art would reasonably expect the obtained product to contain a nitrogen content within, overlapping, or encompassing the claimed 1.0-15% by mass range since the final compounds in the reference disclosure fall within the claimed range (Table 1).  Note the sulfur contents of the final compounds in the reference disclosure (Table 1) fall within the claimed sulfur content, too.  The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.  When ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed.  Copending claims 9 and 10 recite an electrode and secondary battery comprising the sulfur-based active material, which read on instant claims 9 and 10.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0125800, hereinafter Zhang).
As to claims 1-7, Zhang teaches a sulfur-based positive electrode active material comprising doped nitrogen atoms (a nitrogen-doped graphene coated nano sulfur positive electrode composite material, abstract; a nitrogen content of the nitrogen-doped graphene is about 2-10 wt.%, a conductivity of the nitrogen-doped graphene is 1,000-30,000 S/m, and a sulfur content of the composite material is about 40-85 wt.%, para. 0037 and 0039; the nitrogen-doped graphene is prepared by reaction of graphene oxide heated with a nitrogen-source gas, e.g., ammonia, para. 0042-0047; see also the discharge capacities of the composite material at para. 0040).
Zhang teaches the sulfur-based positive electrode active material comprises a sulfur content of not less than 45.0% by mass (examples described at para. 0063 and 0071 teach sulfur contents of the composites of 65.2 wt.% and 80 wt.%, respectively) and a nitrogen content between 1.0% and 15% by mass (examples described at para. 0062-0063 and 0070-0071 teach final products each weighing 0.5 g comprising 150 mg of nitrogen-doped graphene having a nitrogen content of 3.4 wt.% and 4.2 wt.%, respectively; note each of the final products comprise 30 wt.% of the nitrogen-doped graphene, e.g., 0.15g/0.5g = 30 wt.%, and the final products comprise a total nitrogen content of 1.02 wt.% and 1.26 wt.%, respectively, e.g., (0.15g * 3.4 wt.%) / 0.5 g = 1.02 wt.%).
The remaining limitations within claims 1-7 are product-by-process limitations and/or constitute product-by-process claims which are not limited to the recited process steps except to the extent they suggest structure of the composition, where, in the instant case, the compositional structure required by the product-by-process limitations are recited in their entirety prior to the product-by-process limitation(s) (“A sulfur-based positive-electrode active material comprising doped nitrogen atoms … wherein a sulfur content is not less than 45.0% by mass … wherein a nitrogen content is not less than 1.0% by mass and not more than 15% by mass ”).  Thus, the cited teaches of Zhang fully meet and anticipate instant claims 1-7.  
	As to claims 9 and 10, Zhang teaches a positive electrode and lithium-ion secondary battery thereof comprising the sulfur-based positive electrode active material (the exemplary nitrogen-doped graphene nano sulfur composites described above are formulated into positive electrodes and lithium sulfur batteries comprising the positive electrodes thereof, para. 0072, 0074, and 0076, respectively). 

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2017/0062809, hereinafter Kubo).
As to claims 1-7, Kubo teaches a sulfur-based positive electrode active material comprising doped nitrogen atoms (see Table 1 disclosing examples of sulfur-based positive electrode active materials that contain various amounts of N-atoms, i.e., comprise doped nitrogen atoms; the working examples contain a starting material of various polymers, sulfur and electrically conductive carbon material that are heat treated at 400°C; note, the electrically conductive carbon material is acetylene black, i.e., comprises a graphitic structure, para. 0082).  
Kubo teaches the sulfur-based positive electrode active material comprises a sulfur content of not less than 45.0% by mass and a sulfur content of between 1.0% and 15% by mass (see Examples 1, 3, and 5 in Table 1 which comprise sulfur contents of 52.7% by mass, 50.1% by mass, and 50.3% by mass, respectively, and nitrogen contents of 6.2% by mass, 1.3% by mass, and 5.6% by mass, respectively).
The remaining limitations within claims 1-7 are product-by-process limitations and/or constitute product-by-process claims which are not limited to the recited process steps except to the extent they suggest structure of the composition, where, in the instant case, the compositional structure required by the product-by-process limitations are recited in their entirety prior to the product-by-process limitation(s) (“A sulfur-based positive-electrode active material comprising doped nitrogen atoms … wherein a sulfur content is not less than 45.0% by mass … wherein a nitrogen content is not less than 1.0% by mass and not more than 15% by mass ”).  Thus, the cited examples of Kubo fully meet and anticipate instant claims 1-7.  
	As to claims 9 and 10, Kubo teaches a positive electrode and lithium-ion secondary battery thereof comprising the sulfur-based positive electrode active material (the exemplary compositions of Table 1 are provided to a positive electrode, which is provided in a lithium-ion secondary battery, see para. 0091, 0094; note Table 1 also discloses an evaluation of the battery discharging capacities of the lithium-ion secondary batteries containing the positive electrode containing the exemplary sulfur-based active materials). 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2017/0288225, hereinafter Kubo) in view of Thompkins et al. (US 2014/0272592, hereinafter Thompkins).
As to claim 11, Kubo teaches a method of producing a sulfur-based positive electrode active material comprising doped nitrogen atoms comprising a step of preparing a starting material comprising a chain organic compound and sulfur (Examples 1 and 3-6 in Table 1 disclose examples of sulfur-based positive electrode active materials that contain small amounts of N-atoms, i.e., comprise doped nitrogen atoms, made by first mixing starting materials of butadiene rubber, i.e., a chain organic compound, sulfur and electrically conductive carbon material; see also para. 0083, 0084, and 0096-0099) and a step of heat-treating the starting material under a non-oxidizing atmosphere, e.g., nitrogen gas, at a preferably temperature of 250-550°C (para. 0058-0060, Table 1, and para. 0086-0089; note that nitrogen gas is functionally capable of doping a material with nitrogen atoms).  
Kubo fails to teach the non-oxidizing atmosphere comprises ammonia gas.
However, Thompkins teaches methods of producing composite carbon-based materials useful as a positive electrode active material.  Thompkins’ method similarly comprises pyrolysis at a temperature of as low as about 500°C of a polymer as a precursor material to form the carbon-based final material (para. 0105-0107 and 0342-0346).  Thompkins teaches the pyrolysis may be carried out under a nitrogen atmosphere and/or an ammonia/nitrogen atmosphere in order to sufficiently pyrolyze the polymer precursor material (para. 0342 and 0430-0431).  In other words, Thompkins teaches a nitrogen and/or an ammonia/nitrogen atmosphere are equivalent non-oxidizing atmospheres suitable for pyrolyzing polymeric precursors to obtain positive electrode active materials.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide ammonia as taught by Thompkins in/as the non-oxidizing gas of Kubo in order to sufficiently obtain a heat-treated/pyrolyzed polymer material suitable for use as a positive electrode active material.  
As to claim 12, Kubo teaches a heat-treating temperature at the heat treatment is within the range of 250 to 500°C (see para. 0059, as well as an exemplary heat treatment of 450°C in Table 1 and para. 0086-0089, described above).
As to claim 13, Kubo teaches the starting material further comprises an electrically conductive carbon material, as described above.
As to claim 14, Kubo teaches a method of producing a positive electrode comprising, after producing the sulfur-based positive electrode active material by the above method, a step of producing a positive electrode comprising the sulfur-based positive electrode active material by a usual method (the sulfur-based active material is mixed with acetylene black, PTFE and hexane, press-fitted onto an aluminum mesh and dried to obtain a positive electrode for a lithium-ion secondary battery, para. 0091; see also para. 0065).
As to claim 15, Kubo teaches a method of producing a lithium-ion secondary battery comprising, after producing a positive electrode by the above method, a step of producing a lithium-ion secondary battery comprising the positive electrode by a usual method (a separator, microporous film, and nonwoven filter were sandwiched between the positive electrode described above and a negative electrode to form an electrode-assembly battery, then the formed electrode-assembly battery was accommodated in a stainless steel container and an electrolyte solution was added thereto, and the battery case was sealed hermetically to obtain a lithium-ion secondary battery, para. 0094; see also para. 0076).
As to claim 16, the combination of Kubo in view of Thompkins teaches the gas comprises ammonia gas, as described above. 
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the provisional non-statutory double patenting rejections, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Regarding the 102 rejection of claims 1-7, 9, and 10 over Zhang et al. (US 2017/0125800), Applicant argues Zhang et al.’s preparation method comprises a temperature of 600-950°C which is clearly different from the presently recited 250-550°C temperature of the present invention.  Applicant generally argues the product-by-process claims among claims 1-7 should be given patentable weight.  These arguments are not persuasive because the instant claims are not strictly process claims but are product-by-process claims to a composition.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  
In the present case, Zhang teaches a sulfur-based positive electrode active material comprising doped nitrogen atoms (a nitrogen-doped graphene coated nano sulfur positive electrode composite material, abstract) comprising a sulfur content of not less than 45.0% by mass (examples described at para. 0063 and 0071 teach sulfur contents of the composites of 65.2 wt.% and 80 wt.%, respectively) and a nitrogen content between 1.0% and 15% by mass (examples described at para. 0062-0063 and 0070-0071 teach final products each weighing 0.5 g comprising 150 mg of nitrogen-doped graphene having a nitrogen content of 3.4 wt.% and 4.2 wt.%, respectively; note each of the final products comprise 30 wt.% of the nitrogen-doped graphene, e.g., 0.15g/0.5g = 30 wt.%, and the final products comprise a total nitrogen content of 1.02 wt.% and 1.26 wt.%, respectively, e.g., (0.15g * 3.4 wt.%) / 0.5 g = 1.02 wt.%), which meets all the compositional structure required and/or implied by the product-by-process limitation(s) (“A sulfur-based positive-electrode active material comprising doped nitrogen atoms … wherein a sulfur content is not less than 45.0% by mass … wherein a nitrogen content is not less than 1.0% by mass and not more than 15% by mass ”).  The remaining limitations among claims 1-7 are to precursor material/method limitations as to how the final product (the sulfur-based positive electrode active material comprising doped nitrogen atoms) is made, which are extended little patentable weight in view of the compositional structure actually recited, e.g., the nitrogen/sulfur contents.  Applicant’s argument that the Zhang et al. reference teaches a different process is acknowledged, but the Office’s position is that claimed product appears to be the same to that of the prior art.  The burden is on Applicant to come forward with evidence establishing a nonanticipatory/nonobvious difference between the claimed product and the prior art product.  See also MPEP 2113.
The same rationale applies to the newly applied Kubo et al. (US 2017/0062809) reference.  
Applicant’s arguments with respect to the prior rejection of claims 11-15 over Kubo et al. (US 2017/0288225) have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection utilizes a new reference, Thompkins et al. (US 2014/0272592), to meet the newly recited limitations in addition to the prior Kubo et al. reference under a new ground(s) of rejection, which renders obvious instant claims 11-16.  See the new 103 rejection over Kubo et al. in view of Thompkins et al., above.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: 
Herle (US 2016/0204408) is a cited reference of interest that teaches nitrogen gas is known in the art as a reactive gas (para. 0069).  In other words, nitrogen gas is known in the art as a nitrogen atom-doping gas.  Herle was cited on the Form 892 mailed 02/12/2021. 
Note that at the time of writing of this correspondence, with regard to the method of claims 11-16, the Kubo et al. (US 2017/0062809) reference (presently relied upon in rejecting claims 1-7, 9, and 10) is considered as cumulative or less material than the Kubo et al. (US 2017/0288225) reference (presently relied upon in rejecting claims 11-16).  Applicant is cautioned that further amendments to independent claim 11 might overcome the present 103 rejection of claims 11-16 over Kubo et al. (US 2017/0288225) in view of Thompkins et al. (US 2014/0272592) but could coincidentally make Kubo et al. (US 2017/0062809) closer, more relevant prior art with regard to the methods claims and necessitate a new rejection over Kubo et al. (US 2017/0062809) in view of in view of Thompkins et al. (US 2014/0272592).  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 28, 2021